Exhibit 10.3
JOHNSON & JOHNSON
2005 LONG-TERM INCENTIVE PLAN
FORM OF CERTIFICATE – PERFORMANCE SHARE UNIT
Granted To:
WWID #
 
Target Number of Units:
 
 
 
Grant Date:
 
Performance Period:



Vesting Date:
The third anniversary of the Grant Date
 
 
Certification Date:
The date following the end of the Performance Period on which the Committee
certifies the achievement of all remaining performance-based vesting criteria,
the achievement of which has not yet been certified, as set forth in Appendix A
hereto



Grant No.
Grant Type
Target No. of Units
 
Performance Share Units
 

1.Grant of Units. Subject to the terms and conditions of this Certificate and
the Johnson & Johnson 2005 Long-Term Incentive Plan, as amended from time to
time (the “Plan”), Johnson & Johnson, a New Jersey corporation (“Johnson &
Johnson”), hereby grants you, pursuant to Section 7(c) of the Plan, the
above-stated target number of Performance Share Units (the “Units”), which will
become vested and be earned subject to and in accordance with Section 2 hereof.
Each Unit represents the right to receive one share of Common Stock of Johnson &
Johnson, par value $1.00 per share (“Common Stock”), at the Fair Market Value on
the Settlement Date. Each Unit that becomes vested and is earned will be settled
in Common Stock or cash, as determined by the Committee, subject to and in
accordance with Section 4 hereof. Except where the context clearly indicates
otherwise, each capitalized term used herein shall have the definition assigned
to it by this Certificate or, to the extent that this Certificate does not
define a capitalized term used herein, by the Plan. The Units granted herein are
subject to all of the terms and conditions relating to “Performance Share Units”
contained in the Plan, including, but not limited to, Section 7(c) of the Plan,
and the terms of the Plan are hereby incorporated herein by reference. In the
event of any conflict between this Certificate and the Plan, the Plan will
control. A copy of the Plan is available in and from the Office of the Secretary
of Johnson & Johnson, One Johnson & Johnson Plaza, New Brunswick, NJ 08933
(732-524-0400).
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


--------------------------------------------------------------------------------


2.    Vesting and Earning of Units.
(a)    General. Except as otherwise provided in this Section 2, on the
Settlement Date you shall have the right to earn a number of Units, if any,
based upon the achievement of specified levels of performance during the
Performance Period, as set forth in Appendix A hereto, provided in addition that
on the Vesting Date you are, and have been at all times since the Grant Date, an
employee of the Company. For purposes of the Units, persons on Company-approved
leaves of absence are considered employees of the Company, but persons on
long-term disability are not considered employees of the Company, unless
otherwise required by applicable law.
(b)    Termination of Employment. If, prior to the Vesting Date, you cease to be
employed by the Company for any reason, including termination for Cause, then
except as otherwise provided in Section 2(c), 2(d), 2(e), or 2(f) hereof, the
Units shall become null and void on the Date of Termination.
(c)    Death While Actively Employed. If, prior to the Vesting Date, you die
while actively employed by the Company, then your estate or any person who
acquires the Units by inheritance or devise shall (i) immediately become vested
in the Units on the Date of Termination, (ii) have the right to earn the Target
Number of Units plus the Top-up Number of Units, and (iii) receive a number of
shares of Common Stock, if any, or cash equivalent, as provided in Section 4
hereof.
(d)    Disability. If, prior to the Vesting Date, you cease to be employed by
the Company due to Disability, then you (or should you die, your estate or any
person who acquires the Units by inheritance or devise) shall (i) immediately
become vested in the Units on the Date of Termination, (ii) have the right to
earn the Target Number of Units plus the Top-up Number of Units, and
(iii) receive a number shares of Common Stock, if any, or cash equivalent, as
provided in Section 4 hereof.
(e)    Retirement. If, prior to the Vesting Date, you Retire from employment
with the Company without being terminated for Cause and either (i) you have at
least ten (10) years of Service with at least five (5) consecutive years of
Service immediately before your Date of Termination, or (ii) you have attained
age 62 as of your Date of Termination, then you shall (1) become vested in the
Units on the Vesting Date, (2) have the right to earn a number of Units, if any,
based upon the achievement of specified levels of performance during the
Performance Period, as set forth in Appendix A, and (3) receive a number of
shares of Common Stock, if any, or cash equivalent, as provided in Section 4
hereof, provided that you will be treated as having terminated employment
pursuant to Section 2(b) hereof if at any time prior to the Vesting Date the
Committee determines that applying this Section 2(e) to retirees (based on age
at the time of termination) and not to all employees violates any law or public
policy applicable to you and/or the Units (whether as applied to all holders of
Units or only holders of Units in the jurisdiction where you are employed). For
the avoidance of doubt, if you are eligible for Retirement and you are
terminated for Cause, then this Section 2(e) shall not apply and the Units shall
become null and void on the Date of Termination.


--------------------------------------------------------------------------------


(f)    Death Following Retirement. Notwithstanding the foregoing, if you die
following your Retirement pursuant to Section 2(e) hereof but prior to the
Vesting Date, then your estate or any person who acquires the Units by
inheritance or devise shall (i) immediately become vested in the Units on the
Date of Termination, (ii) have the right to earn the Target Number of Units plus
the Top-up Number of Units, and (iii) receive a number of shares of Common
Stock, if any, or cash equivalent, as provided in Section 4 hereof.
(g)    Units Granted Within Six (6) Months of Termination. Notwithstanding any
other provisions of this Section 2, if the Grant Date occurred within the six
(6) months immediately preceding your Date of Termination, and your termination
of employment was for any reason other than death or Disability, the Units shall
become null and void on your Date of Termination.
(h)    Employment by a Competitor. Notwithstanding the provisions of
Section 2(d) and 2(e) hereof, if you ceased to be employed by the Company due to
Disability or Retirement and you become Employed by a Competitor within eighteen
(18) months after your Date of Termination, (i) if your termination was due to
Disability, the Top-up Number of Units shall become null and void, and (ii) if
your termination was due to Retirement, the Units shall become null and void, in
each case on the date you are first Employed by a Competitor.
3.    Rights to Common Stock. Until the Settlement Date, you shall not have any
rights in, or with respect to, any of the shares of Common Stock that may be
issued or transferred to you pursuant to Section 4 hereof, including, but not
limited to, any voting rights and the right to receive any dividends (or
dividend equivalents) that may be paid or any distributions that may be made
with respect to such Common Stock.
4.    Issuance of Shares; Tax Withholding; Compliance With Securities Laws; and
Compliance With Compensation Recoupment Policy.
(a)    General. As soon as practicable after the Settlement Date, and in no case
later than March 15 of the year following the year in which the Settlement Date
occurs, you will receive from Johnson & Johnson one share of Common Stock for
each Unit that became vested and was earned in accordance with Section 2 hereof,
or, at the discretion of the Committee, the cash equivalent of the Fair Market
Value on the Settlement Date, reduced by any whole shares of Common Stock that
are sold or cash withheld to satisfy applicable Federal, state and local income
taxes and other amounts required by law to be paid or withheld (the “Withholding
Taxes”) in the amount determined by the Company, provided that such amount shall
not exceed your estimated federal, state and local tax obligation with respect
to payment in respect of the Units. If the proceeds of any such sale of Common
Stock exceed the amount necessary to satisfy your tax-withholding obligation,
the excess shall be paid to you in cash. In lieu of the foregoing, the Committee
may allow you to pay the Withholding Taxes to the Company in Common Stock, cash
or such other form as approved by the Committee. Notwithstanding the foregoing,
if any law or regulation requires Johnson & Johnson to take any action with
respect to such shares before the issuance thereof, the date of delivery of such
shares shall be extended for the period necessary to complete such action.
(b)    Registration and Listing. Notwithstanding Section 4(a) hereof, shares of


--------------------------------------------------------------------------------


Common Stock shall not be issued pursuant to this Certificate, unless, on the
Settlement Date, there is in effect a current registration statement or
amendment thereto under the Securities Act of 1933, as amended, covering the
shares of Common Stock to be issued upon vesting and earning of the Units, and
such shares are authorized for listing on the New York Stock Exchange or another
securities exchange as determined by the Committee. Nothing herein shall be
deemed to require Johnson & Johnson to apply for, to effect, or to obtain such
registration or listing.
(c)    Compensation Recoupment Policy. You hereby acknowledge and agree that you
and the Units, including any cash and/or shares of Common Stock that may be
delivered to you pursuant to the Units, are subject to the Company’s
Compensation Recoupment Policy, as amended from time to time, a current copy of
which can be found on the Company’s website at
http://www.investor.jnj.com/governance/policies.cfm. The terms and conditions of
the Compensation Recoupment Policy hereby are incorporated by reference into
this Certificate.
5.    Nontransferability of Units. The Units and any rights granted hereunder
may not be sold, transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution. Nor shall any such rights be subject to execution,
attachment or similar process, other than in accordance with the terms of the
Plan. Upon any attempt to sell, transfer, assign, pledge, hypothecate, or
otherwise dispose of the Units or of any rights granted herein contrary to the
provisions of the Plan, or upon the levy of any attachment or similar process
upon the Units or such rights, the Units and such rights shall, at the election
of Johnson & Johnson, become null and void.
6.    No Special Employment Rights; No Rights to Awards. Nothing contained in
the Plan or this Certificate shall be construed or deemed by any person under
any circumstances to bind the Company to continue your employment for the
Vesting Period, Performance Period or for any other period or interfere in any
way with any right of the Company to terminate your employment at any time. You
hereby acknowledge and agree that (i) the Units do not constitute part of
salary, (ii) you are not entitled to receive, under the terms and conditions of
employment, or by virtue of accepting or being granted the Units, future awards
under the Plan or any other plan, (iii) the value of the Units shall be excluded
from the calculation of any termination indemnities or other severance payments,
and (iv) you shall seek all necessary approval under, make all required
notifications under, and comply with all laws, rules, and regulations applicable
to the ownership of the Units and, if applicable, shares of Common Stock,
including currency and exchange laws, rules, and regulations.
7.    Notices. Unless Johnson & Johnson notifies you otherwise in writing, all
notices, designations, and payments to be submitted to Johnson & Johnson in
connection with the Units shall be addressed to:
Equity Compensation Resources
One Johnson & Johnson Plaza
New Brunswick, NJ 08933


--------------------------------------------------------------------------------


8.    Adjustments for Changes in the Company’s Corporate Structure. The Units
granted hereunder shall be subject to the provisions of the Plan relating to
adjustments for changes in the Company’s corporate structure.
9.    Definitions. The following capitalized terms shall have the definitions
set forth below for purposes of this Certificate:
(a)    “Cause” means your termination by the Company (i) following your
conviction for or a plea of nolo contendere to the commission of a felony under
federal or state law, or (ii) for an act(s) that, in the Committee’s opinion,
constitutes fraud, embezzlement, dishonesty, disclosure of confidential
information, the willful and deliberate failure to perform your employment
duties in any material respect, a conflict of interest, or any other event that
is inimical or contrary to the best interests of the Company. Any determination
of “Cause” shall be made by the Committee in its sole discretion, and its
determination shall be final and binding.
(b)    “Certification Date” means the date set forth above.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Committee” means the Compensation & Benefits Committee of the Board of
Directors of Johnson & Johnson (or any successor committee).


(e)     “Company” means Johnson & Johnson and its subsidiaries and affiliates,
as determined by the Committee.
(f)    “Date of Termination” means the last date on which you were in an active
employment status with the Company or, with respect to Section 2(f) hereof, the
date of death. Specifically, if you are covered by a severance agreement or
arrangement, the Date of Termination shall be your last date of active
employment with the Company, not the date corresponding to the end of the
severance period. If you become Disabled, your Date of Termination is the date
on which you are considered to be Disabled.
(g)     “Disability” or “Disabled” means termination of employment with the
Company accompanied by a change in status to “disabled” in accordance with the
personnel and/or human resources policy of the Company.
(h)    “Employment by a Competitor” or “Employed by a Competitor” means engaging
in any activity or providing services, whether as a director, employee, advisor,
consultant, or otherwise, for any corporation or other entity that is a
competitor of the Company. The Committee shall determine whether you are
Employed by a Competitor in its sole discretion, and its determination shall be
final.


(i)    “Grant Date” means the date on which the Units are granted, as set forth
above.


--------------------------------------------------------------------------------


(j)     “Performance Period” means the period set forth above.
(k)    “Retire” or “Retirement” means termination of employment after the
attainment of age 55.
(l)    “Service” means employment with Johnson & Johnson or one of its
subsidiaries or affiliates, while that corporation or other legal entity was a
subsidiary or affiliate of Johnson & Johnson, unless the Committee has otherwise
provided on or before the Grant Date.
(m)    “Settlement Date” means (i) the later to occur of the Certification Date
and the Vesting Date, or (ii) in the event that you terminate employment
pursuant to either Section 2(c) or Section 2(d) hereof, (1) with respect to the
Target Number of Units, the Date of Termination, and (2) with respect to the
Top-up Number of Units, the Certification Date.
(n)    “Target Number of Units” means the number of Units set forth above.
(o)    “Top-up Number of Units” means the positive difference, if any, between
(i) the number of Units that would have been earned based upon actual
achievement of specified levels of performance during the Performance Period, as
set forth in Appendix A, less (ii) the Target Number of Units; provided that the
Top-up Number of Units shall not be less than zero.
(p)    “Vesting Date” means the date on which the Units vest, as set forth
above, provided that if the Units vest pursuant to Sections 2(c), 2(d) or 2(f)
hereof, then “Vesting Date” shall mean the date specified in such section.
(q)    “Vesting Period” means the period between the Grant Date and the Vesting
Date.
10.    Miscellaneous.
(a)    Amendment. Except as provided herein, this Certificate may not be amended
or otherwise modified unless evidenced in writing and signed by Johnson &
Johnson.
(b)    Governing Law. This Certificate shall be governed by and construed in
accordance with the laws of the State of New Jersey without giving effect to
conflict of laws principles, except to the extent superseded by federal law.
(c)    Binding Effect. This Certificate shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
(d)    Entire Agreement. This Certificate and the Plan constitute the entire
agreement between the parties with respect to the Units. Any prior agreements,
commitments or negotiations concerning the Units are superseded.


--------------------------------------------------------------------------------


(e)    Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference and shall not constitute a part of
this Certificate, nor shall they affect its meaning, construction or effect.
(f)    Interpretation. All questions arising under the Plan or under this
Certificate shall be decided by the Committee in its total and absolute
discretion.
(g)    Electronic Delivery. You hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company, the Plan, the
Units and the Common Stock via the Company’s web site or other electronic
delivery.
(h)    Section 409A. Notwithstanding anything to the contrary in the Plan or
this Certificate, the Company reserves the right to revise this Certificate as
it deems necessary or advisable, in its sole discretion and without your
consent, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of cash or shares of Common Stock pursuant to
the Units. However, the Company makes no representation that the Units are not
subject to Section 409A of the Code nor makes any undertaking to preclude
Section 409A of the Code from applying to the Units. The Company shall not have
any liability under the Plan or this Certificate for any taxes, penalties or
interest due on amounts paid or payable pursuant to the Plan or this
Certificate, including any taxes, penalties or interest imposed under
Section 409A of the Code. For purposes of the Plan and this Certificate, a
termination of employment shall not be deemed to have occurred for purposes of
settlement of any portion of the Units unless such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Certification, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” In addition, notwithstanding anything herein to the contrary, if
you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Code, then, to the
extent the settlement of the Units following such termination of employment is
considered the payment of deferred compensation under Section 409A payable on
account of a “separation from service” that is not exempt from Section 409A as a
short-term deferral (or otherwise), such settlement shall be delayed until the
date that is the earlier of (i) the expiration of the six-month period measured
from the date of such “separation from service” or (ii) the date of your death.
JOHNSON & JOHNSON


By: ______________________________
Helen W. Hsu
Director, Equity Compensation Resources
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933


--------------------------------------------------------------------------------


Appendix A


Performance Criteria


[Insert description of performance criteria.]


